Execution Version





FIRST AMENDMENT
FIRST AMENDMENT dated as of April 30, 2015 (this “Amendment”), to the Five-Year
Credit Agreement, dated as of September 20, 2012 (the “Credit Agreement”), among
Coca-Cola Enterprises, Inc., a Delaware corporation (the “Borrower”), Citibank,
N.A. as administrative agent, Deutsche Bank Securities Inc. (“DBSI”) as
syndication agent, Credit Suisse Securities (USA) LLC (“CS Securities”) as
documentation agent, Citigroup Global Markets, Inc. (“CGMI”), DBSI and CS
Securities, as joint book-running managers and joint lead arrangers, and the
Lenders thereunder.
WHEREAS, the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein;
and
WHEREAS, the parties hereto have agreed to amend certain provisions of the
Credit Agreement as set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in the Credit Agreement.
SECTION 2.    Amendment of the Credit Agreement. Effective on the Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:
(a)
by adding to Section 1.01 thereof, the following definitions in the appropriate
alphabetical order:

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following without duplication and to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) total depreciation and amortization expense, (iv) non-cash charges
or expenses relating to the refinancing or redemption of Indebtedness in such
period, (v) non-cash charges or expenses relating to the impairment of property,
plant and equipment, investments, goodwill or other intangible assets in such
period, (vi) non-recurring non-cash charges in connection with acquisitions,
dispositions and discontinued operations, and cash and non-cash restructuring
charges, (vii) non-cash charges or expenses related to stock option awards or
other equity compensation and (viii) other non-recurring expenses of the
Borrower and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period, minus (b) to the
extent included in calculating such Consolidated Net Income, (i) Federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries for
such period, (ii) all non-cash items increasing Consolidated Net Income for such
period and (iii) the interest income of the Borrower and its Subsidiaries for
such period; provided that, for purposes of calculating EBITDA for any period,
any notional gains or losses on commodity hedges not been settled during such
period shall be disregarded.
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, without duplication, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Borrower and its Subsidiaries in connection with borrowed money and interest
rate swaps (including capitalized or amoritized interest) or in connection with
the deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP minus interest income of the
Borrower and its Subsidiaries for such period.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
(b)
by deleting from Section 1.01 thereof, the definitions of “Cash” and “Total
Capital” in their entirety.

(c)
by deleting the entire provision of Section 5.02(b) thereof and replacing it
with the following provision:

“Consolidated Interest Coverage Ratio. Permit the Consolidated Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 3.00
to 1.00.”
SECTION 3.    Representations and Warranties.
(a)
To induce the other parties hereto to enter into this Amendment, the Borrower
represents and warrants to such other parties that, on and as of the Amendment
Effective Date, this Amendment has been duly authorized, executed and delivered
by the Borrower and constitutes the Borrower’s legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b)
The Borrower represents and warrants that (i) the representations and warranties
of the Borrower set forth in Section 4.01 (except the representations set forth
in subsection (e) and in subsection (f) thereof (other than clause (ii)
thereof)) of the Credit Agreement shall be true in all material respects on and
as of the Amendment Effective Date, except to the extent they expressly relate
to an earlier date in which case they shall be true in all material respects as
of such earlier date and (ii) no Default or Event of Default shall have occurred
and be continuing on the Amendment Effective Date.

SECTION 4.    Effectiveness. This Amendment shall become effective on the date
(the “Amendment Effective Date”) on which each of the following conditions is
satisfied:
(a)
The Administrative Agent shall have received counterparts hereof duly executed
and delivered by the Borrower, the Required Lenders and the Administrative
Agent.

(b)
The Borrower shall have paid all other amounts due and payable under Section 6
of this Amendment, to the extent invoiced.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.
SECTION 5.    Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights or remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Loan Agreement
or any other Loan Document, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. This Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents. On and after the Amendment Effective Date, any reference
to the Credit Agreement contained in the Loan Documents shall mean the Credit
Agreement as amended hereby.
SECTION 6.    Costs and Expenses. The Borrower agrees to reimburse each of the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment and the transactions contemplated hereby, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent.
SECTION 7.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Amendment by signing any such counterpart. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
SECTION 8.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.    .
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


COCA-COLA ENTERPRISES, INC.,
by
 
/s/ Joyce King-Lavinder
 
Name: Joyce King-Lavinder
 
Title: Vice President and Treasurer
 
 





CITIBANK, N.A., 
as a Lender and as Administrative Agent,
by
 
/s/ Carolyn Kee
 
Name: Carolyn Kee
 
Title: Vice President









To approve this Amendment:


Institution: BANK OF AMERICA, N.A.,
by
 
/s/ J. Casey Cosgrove
 
Name: J. Casey Cosgrove
 
Title: Director



To approve this Amendment:


Institution: BARCLAYS BANK PLC,
by
 
/s/ Christopher R. Lee
 
Name: Christopher R. Lee
 
Title: Vice President



To approve this Amendment:


Institution: BNP PARIBAS,
by
 
/s/ Mike Shryock
 
Name: Mike Shryock
 
Title: Managing Director



For any Lender requiring a second signature line:


by
 
/s/ Emma Petersen
 
Name: Emma Petersen
 
Title: Vice President





To approve this Amendment:


Institution: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
by
 
/s/ Vipul Dhadda
 
Name: Vipul Dhadda
 
Title: Authorized Signatory



For any Lender requiring a second signature line:


by
 
/s/ Franziska Schoch
 
Name: Franziska Schoch
 
Title: Authorized Signatory





To approve this Amendment:


Institution: DEUTSCHE BANK AG NEW YORK BRANCH,
by
 
/s/ Ming K. Chu
 
Name: Ming K. Chu
 
Title: Vice President



For any Lender requiring a second signature line:


by
 
/s/ Virginia Cosenza
 
Name: Virginia Cosenza
 
Title: Vice President







To approve this Amendment:


Institution: HSBC BANK USA, NATIONAL ASSOCIATION,
by
 
/s/ Alan Vitulich
 
Name: Alan Vitulich
 
Title: Director



To approve this Amendment:


Institution: MIZUHO BANK, LTD,
by
 
/s/ David Lim
 
Name: David Lim
 
Title: Authorized Signatory








WEIL:\95318629\2\35899.0481